UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2387


In re:   RAYMOND GRIFFIN,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:15-hc-02259-FL)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Griffin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond Griffin petitions for a writ of mandamus seeking an

order compelling the district court to grant him relief on his

28 U.S.C. § 2241 (2012) petition.           We conclude that Griffin is

not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.           Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).       Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     The relief sought by Griffin is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                  We

dispense    with    oral   argument   because       the    facts   and   legal

contentions   are   adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      2